Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the amendment filed January 27, 2022, claims 1,6, 8, 10-11, 16, 18 and 20 has been amended, claims 7 and 17 has been cancelled, claims 1-6, 8-16, and 18-20 are currently pending for examination.   

Response to Arguments
Regarding 35 U.S.C. 112 second paragraph applicant’s arguments, see page 12 paragraph 5, filed January 27, 2022, with respect to claims 10 and 20 have been fully considered and are persuasive.  The 35 U.S.C. 112 second paragraph rejection of claims 10 and 20 have been withdrawn. 
Regarding 35 U.S.C. 103 applicant’s arguments, see page 13 paragraph 3, filed January 27, 2022, with respect to amended claims 1, and 11 have been fully considered and are not persuasive.   

Regarding claim 1, the applicant first argued that, see page 15 – page 16, “ … In contrast, in the present application, what the UE does is to (1) perform a handover from the one of the roaming 3GPP network and the non-3GPP network to the other of the roaming 3GPP network and the non-3GPP network, and then (2) when the handover fails, perform a first initial attach procedure with the home 3GPP network over the other of the roaming 3GPP network and the non-3GPP network. It should be appreciated that the UE not only maintains the connection with the source network, but also continues trying to attach to the target network even when handover to the target network fails. It is Applicant's belief that Kim fails to disclose, suggest, or teach the claimed features of the present application.

In response to applicant's argument, the examiner respectfully disagrees with the argument above.

Regarding amended claim 1, Kim clearly teaches, performing a first initial attach procedure with a home 3GPP network over the other of a roaming 3GPP network and a non-3GPP network by a UE (see para. 0162-0163, when a UE having a CSFB capability is attached to a network, the Attach Request message include information indicating that the UE request a combined EPS/IMSI attachment (i.e., attachment not only to the EPS but also to the CS domain) and information indicating that the UE has the CSFB capability and the CSFB is set to be used. Thereby, when the UE receives, from the MME, an Attach Accept message including result information indicating that the combined EPS/IMSI attachment has been performed, see also Fig.5, para. 0171-0174, the UE 100 perform handover of the PS service to WiFi. For example, the UE 100 being provided with one or more PS services through a S-GW 600 and a P-GW 700 may find a non-3GPP access network (e.g., a WLAN) and perform the access authentication process for the non-3GPP access network to initiate handover, and the non-3GPP access network may perform an authentication procedure for an AAA server (or an AAA proxy for roaming). When the authentication is completed, the UE 100 may attempt attachment to the non-3GPP access network and the non-3GPP access network may perform proxy binding update for the P-GW 700. As a result, the attachment may be completed), in response to a handover of the UE from the one of the roaming 3GPP network and the non-3GPP network to the other of the roaming 3GPP network and the non-3GPP network fails when the one of the roaming 3GPP network and the non-3GPP network supports handover of the UE between the roaming 3GPP network and the non-3GPP network (see para. 0150-0153, when HO of the PS service to WiFi fails after the UE camps on the target RAT (e.g., GERAN), the UE transmits a message including information indicating failure of HO of the PS service to WiFi to the SGSN. As the message transmitted from the UE to the SGSN, a message (e.g., a RAU request message) which the UE transmits to the SGSN in the conventional CSFB procedure is used, also per para. 0159, 0168, the information through which the UE notifies the MME of HO of the PS service may be explicit information (e.g., information explicitly indicating HO of the PS service to WiFi) or implicit information (e.g., information indicating that WiFi is preferred to the target RAT of CSFB, information about preferences or priorities of all RATs available to the UE, information indicating that WiFi is available, see, also para.  0138, As a representative example of HO of a PS service, HO of a PS service provided over a first access network (e.g., an E-UTRAN) to a second access network (e.g., a WLAN) will be described. equally applied to the case in which a PS service is subjected to HO from a 3GPP access network to a non-3GPP access network).


Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-6, 10-13, 15-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Foti et al. (US Pub. No.: 2018/0227760), and further in view of Kim et al. (US Pub. No.: 2015/0036611).

As per claim 1, Foti disclose A method, comprising: 
2connecting with a home 3rd Generation Partnership Project (3GPP) network over 3one of a roaming 3GPP network and a non-3GPP network by a User 4Equipment (UE) (see Fig.1-3. para. 0005-); 
determining whether the one of the roaming 3GPP network and the non-3GPP network supports handover of the UE between the roaming 3GPP network and the non-3GPP network 7in response to the UE moving from the one of the roaming 3GPP network 8and the non-3GPP network to the other of the roaming 3GPP network and 9the non-3GPP network (see Fig.3-4, para. 0071-0076, as in FIG. 3, in the embodiment of FIG. 4, the mobile terminal 50 first attaches to the visited network 20 (step 402), then attaches or otherwise connects to the untrusted non-3GPP radio access network 40 (step 404). The untrusted non-3GPP radio access network 40 may then optionally authenticate the mobile terminal with a HSS 34 (step 406)); and 
10keeping the connection over the one of the roaming 3GPP network and the non- 113GPP network by the UE during the first initial attach procedure over the 12other of the roaming 3GPP network and the non-3GPP network (see para. 0072-0076, when the AAA server 32 returns an authentication and authorization response comprising an indication that authentication was successful and that authorization was successful to the home ePDG 36. The home ePDG 36 then relays the indication that authentication was successful and that authorization was successful to the mobile terminal 50. At this point, the secured tunnel between mobile terminal 50 and ePDG in the home network is established / keeping the connection over the one of the roaming 3GPP network and the non- 113GPP network, see also Fig.5 and Fig.6, para. 0081, the reception of the identification of the visited network and of the indication to connect to the ePDG of the visited network upon attaching to an untrusted radio access network may occur within the same message or during the same message exchange (e.g. during the initial attach to the visited network). Then, mobile terminal attaches to an untrusted radio access network (block 506). Mobile terminal then transmits a connection request to the ePDG of the visited network (block 508), the connection request generally comprising at least the identification of the visited network, to which the mobile terminal is attached, and an identification of the mobile terminal, and para. 0082, mobile terminal transmits a connection request to the ePDG of its home network (block 608), the connection request generally comprising at least the identification of the visited network, to which the mobile terminal is attached, and an identification of the mobile terminal).

Foti however does not explicitly disclose performing a first initial attach procedure with the home 3GPP network over the other of the roaming 3GPP network and the non-3GPP network by the UE, in response to that the handover of the UE from the one of the roaming 3GPP network and the non-3GPP network to the other of the roaming 3GPP network and the non-3GPP network fails when the one of the roaming 3GPP network and the non-3GPP network supports handover of the UE between the roaming 3GPP network and the non-3GPP network;

Kim however disclose determining whether the one of the roaming 3GPP network and the non-3GPP network supports handover of the UE between the roaming 3GPP network and the non-3GPP network 7in response to the UE moving from the one of the roaming 3GPP network 8and the non-3GPP network to the other of the roaming 3GPP network and 9the non-3GPP network (see para. 0147-0150, when HO of the PS service to WiFi is successfully completed while the UE is still camping on the E-UTRAN, the UE transmits a message including information indicating completion of HO of the PS service to WiFi to the MME. If HO of the PS service to WiFi fails while the UE is still camping on the E-UTRAN, the UE transmits a message including information indicating failure of HO of the PS service to WiFi to the MME, and when HO of the PS service to WiFi is successfully completed after the UE camps on the target RAT (e.g., GERAN), the UE transmits a message including information indicating completion of HO of the PS service to WiFi to the SGSN); and
	performing a first initial attach procedure with a home 3GPP network over the other of a roaming 3GPP network and a non-3GPP network by a UE (see para. 0162-0163, when a UE having a CSFB capability is attached to a network, the Attach Request message include information indicating that the UE request a combined EPS/IMSI attachment (i.e., attachment not only to the EPS but also to the CS domain) and information indicating that the UE has the CSFB capability and the CSFB is set to be used. Thereby, when the UE receives, from the MME, an Attach Accept message including result information indicating that the combined EPS/IMSI attachment has been performed, see also Fig.5, para. 0171-0174, the UE 100 perform handover of the PS service to WiFi. For example, the UE 100 being provided with one (see para. 0150-0153, when HO of the PS service to WiFi fails after the UE camps on the target RAT (e.g., GERAN), the UE transmits a message including information indicating failure of HO of the PS service to WiFi to the SGSN. As the message transmitted from the UE to the SGSN, a message (e.g., a RAU request message) which the UE transmits to the SGSN in the conventional CSFB procedure is used, also per para. 0159, 0168, the information through which the UE notifies the MME of HO of the PS service may be explicit information (e.g., information explicitly indicating HO of the PS service to WiFi) or implicit information (e.g., information indicating that WiFi is preferred to the target RAT of CSFB, information about preferences or priorities of all RATs available to the UE, information indicating that WiFi is available, see, also para.  0138, As a representative example of HO of a PS service, HO of a PS service provided over a first access network (e.g., an E-UTRAN) to a second access network (e.g., a WLAN) will be described. However, the scope of the present invention is not limited thereto. The proposed principle of the present invention may be equally applied to the case in which a PS service is subjected to HO from a 3GPP access network to a non-3GPP access network).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of performing a first initial attach procedure with the home 3GPP network over the other of the roaming 3GPP network and the non-3GPP network by the UE, in response to that the handover of the UE from the one of the roaming 3GPP network and the non-3GPP 

As per claim 2, the combination of Foti and Kim disclose the method of claim 1.

Foti further disclose the method further comprising: allowing an ongoing service to continue on the kept connection over the one of the roaming 3GPP network and the non-3GPP network during the first initial attach procedure over the other of the roaming 3GPP network and the non-3GPP network (see Fig.3, Fig.8, The AAA server then transmits an authentication and authorization response toward the ePDG comprising an indication as to the mobile terminal is authorized to connect to the ePDG (block 806). The indication as to the mobile terminal is authorized to connect to the ePDG is based at least in part on the identification of the visited network, to which the mobile terminal is attached, and on the at least one ePDG connection rule / allowing an ongoing service to continue on the kept connection over the one of the roaming 3GPP network and the non-3GPP network).  

As per claim 3, the combination of Foti and Kim disclose the method of claim 1.

Foti further disclose fallowing a voice call to be made or received on the kept connection over the one of the roaming 3GPP network and the non-3GPP network during the first initial attach procedure over the other of the roaming 3GPP network and the non-3GPP network (see para, 0007, 0060, 0064, the connection request comprises at least the identification of the visited network, the VPMN ID, and an identification of the mobile terminal (e.g. IMSI, MSISDN, MAC address, local IP address, etc.), and possibly the access point name, APN, to which the mobile terminal 50 wishes to connect, when the mobile terminal 50 attaches to the untrusted non-3GPP radio access network 40 to perform a Voice over 

As per claim 5, the combination of Foti and Kim disclose the method in claim 1.
Kim further disclose wherein a first initial attach procedure over the other of the roaming 3GPP network and the non-3GPP network is performed in response to that the one of the roaming 3GPP network and the non-3GPP network does not support handover of the UE between the roaming 3GPP network and the non-3GPP network (see para. 0018-0020, the first access network is a 3rd generation Partnership Project (3GPP) access network, and the second access network is a non-3GPP access network, and para. 0136-0145, when the CSFB procedure begins (or when a UE recognizes that the CSFB procedure begins, or initiates the CSFB procedure), the UE recognize that a PS service will be suspended (or PS HO to a target RAT of CSFB will not be supported/performed) due to CSFB, the UE may determine that handover of the PS service to WLAN (or WiFi) will be performed, in the case in which the UE recognizes that a PS service will be suspended due to CSFB (or that PS HO to a target RAT of CSFB will not be supported/performed {one of the roaming 3GPP network and the non-3GPP network does not support handover}) when the CSFB procedure begins (or when a UE recognizes that the CSFB procedure begins, or initiates the CSFB procedure), the determination may be made based on the capabilities of the UE).  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a first initial attach procedure over the other of the roaming 3GPP network and the non-3GPP network is performed in response to that the one of the roaming 3GPP network and the non-3GPP network does not support handover of the UE between the roaming 3GPP network and the non-3GPP network, as taught by Kim, in the system of Foti, so as to provide a method for handover of at least one packet switched (PS) service in a user equipment (UE), including transmitting, to a network node, a message containing information indicating handover of the at least one PS service to a second access network during execution of circuit switched fallback (CSFB) on a first access network, performing the handover of the at least one PS service to the second access network, and performing a voice call according to execution of the CSFB, see Kim, paragraphs 6-9.

As per claim 6, the combination of Foti and Kim disclose the method in claim 1.


Kim further disclose performing a handover from the one of the roaming 3GPP network and the non- 3GPP network to the other of the roaming 3GPP network and the non- 3GPP network by the UE in response to that the one of the roaming 3GPP network and the non-3GPP network supports handover of the UE between the roaming 3GPP network and the non-3GPP network (see para. 0147-0150, when HO of the PS service to WiFi is successfully completed while the UE is still camping on the E-UTRAN, the UE transmits a message including information indicating completion of HO of the PS service to WiFi to the MME. If HO of the PS service to WiFi fails while the UE is still camping on the E-UTRAN, the UE transmits a message including information indicating failure of HO of the PS service to WiFi to the MME, and when HO of the PS service to WiFi is successfully completed after the UE camps on the target RAT (e.g., GERAN), the UE transmits a message including information indicating completion of HO of the PS service to WiFi to the SGSN).  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of performing a handover from the one of the roaming 3GPP network and the non- 3GPP network to the other of the roaming 3GPP network and the non- 3GPP network by the UE in response to that the one of the roaming 3GPP network and the non-3GPP network supports handover of the UE between the roaming 3GPP network and the non-3GPP network, as taught by Kim, in the system of Foti, so as to provide a method for handover of at least one packet switched (PS) service in a user equipment (UE), including transmitting, to a network node, a message containing information indicating handover of the at least one PS service to a second access network during execution of circuit switched fallback (CSFB) on a first access network, performing the handover of the at least one PS service to the second access network, and performing a voice call according to execution of the CSFB, see Kim, paragraphs 6-9.

As per claim 10, the combination of Foti and Kim disclose the method of claim 1.

Foti further disclose wherein the home 3GPP network is a fourth generation (4G) or fifth generation (5G) network (see para. 0003-0004, 3GPP standards, wireless access to the core network, generally referred to the evolved packet core, EPC, is typically provided by the evolved universal terrestrial radio access network, EUTRAN. EUTRAN is more commonly known as the LTE radio access network. However, the EPC has been developed to also support other 3GPP radio access technologies such as GSM EDGE radio access network, GERAN, and UMTS terrestrial radio access network, UTRAN / 4G and 5G networks), and the non-3GPP network is a Wireless-Fidelity (Wi-Fi) network (see para. 0003-0004, non-3GPP radio access technologies such as wireless local area networks operating under the IEEE 802.11 standard, i.e. WiFi).  

As per claim 11, claim 11 is rejected the same way as claim 1.  Foti further disclose A User Equipment (UE) (see Fig.9 and Fig.10, mobile terminal 50), comprising: a first wireless transceiver (see Fig.9 and Fig.10, Interfacing Circuitry 58, include comprise transmitter circuitry and receiver circuitry, Receiving module 60), configured to perform wireless transmission and reception to and from a roaming 3rd Generation Partnership Project (3GPP) network (see para. 0086, transceiver circuitry that comprise transmitter circuitry and receiver circuitry that operate according to known communication standards 3GPP standards); a second wireless transceiver (see Fig.9 and Fig.10, Interfacing Circuitry 58, include comprise transmitter circuitry and receiver circuitry, Receiving module 62), configured to perform wireless transmission and reception to and from a non-3GPP network (see para. 0086, transceiver circuitry that comprise transmitter circuitry and receiver circuitry that operate according to non-3GPP network, WI-FI); and a controller (see Fig.9, Processor 54).

As per claim 12, claim 12 is rejected the same way as claim 2.  
As per claim 13, claim 13 is rejected the same way as claim 3.  

As per claim 15, claim 15 is rejected the same way as claim 5.  
As per claim 16, claim 16 is rejected the same way as claim 6.  

As per claim 20, claim 20 is rejected the same way as claim 10.  




Claims 4, 9, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Foti et al. (US Pub. No.: 2018/0227760), in view of Kim et al. (US Pub. No.: 2015/0036611), and further in view of Landais et al. (US Pub. No.: 2013/0322300).

As per claim 4, the combination of Foti and Kim disclose the method as claimed in claim 3.

The combination of Foti and Kim however does not explicitly disclose aborting the first initial attach procedure over the other of the roaming 3GPP network and the non-3GPP network in response to the voice call being connected on the kept connection over the one of the roaming 3GPP network and the non-3GPP network.  

Landais however disclose aborting the first initial attach procedure over the other of the roaming 3GPP network and the non-3GPP network in response to the voice call being connected on the kept connection over the one of the roaming 3GPP network and the non-3GPP network (see para. 0042-0053, after an Application (e.g. P-CSCF, Proxy CSCF for IMS (IP Multimedia Service) as defined in 3GPP TS 23.228) has notified the PCRF (Policy and Charging Rules Function defined in 3GPP TS 23.203) over Rx (interface between an application and the PCRF defined in 3GPP TS 29.214) of a service (e.g. voice call) start/stop (together with the media description of this service) and the PCRF has taken appropriate policy decisions, this would imply 2 parallel real time signaling flows [0038] A signaling flow to establish the dedicated bearer: Gx/S9 signaling to the PCEF/BBERF (Policy-Charging-Enforcement Function/as defined in 3GPP TS 23.203) as well as signaling associated with the activation/deactivation/modification of a dedicated bearer over the PDN connection AND [0039] As the IP characteristics (IP address, port number) of an IP flow associated with a voice call cannot be known in advance for all service 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of aborting the first initial attach procedure over the other of the roaming 3GPP network and the non-3GPP network in response to the voice call being connected on the kept connection over the one of the roaming 3GPP network and the non-3GPP network, as taught by Landais, in the system of Foti and Kim, so as to improve such Inter System Routing functionality and improve QoS support between an UE and an external Packet Data Network PDN, see Landais, paragraphs 21-22.

As per claim 9, the combination of Foti and Kim disclose the method of claim 1.

The combination of Foti and Kim however does not explicitly disclose wherein both the UE and the home 3GPP  network support data offloading from 3GPP network to non-3GPP network, and the UE is configured with non-3GPP access functionality being turned on and non-3GPP access being preferred over 3GPP access.  

Landais however disclose wherein both the UE and the home 3GPP  network support data offloading from 3GPP network to non-3GPP network, and the UE is configured with non-3GPP access functionality being turned on and non-3GPP access being preferred over 3GPP access (see para. 0031-0036, to select the RAT to be used to carry an IP flow depending on whether the application using this IP flow requires a guaranteed bit rate bearer or not, priority, or specific packet delay budget, packet error loss rate, etc . . . , and this regardless of the IP address and port ranges used for a flow. An example of usage of this kind of rule is to keep IP flows associated with conversational voice calls on the 3gpp radio while 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein both the UE and the home 3GPP  network support data offloading from 3GPP network to non-3GPP network, and the UE is configured with non-3GPP access functionality being turned on and non-3GPP access being preferred over 3GPP access, as taught by Landais, in the system of Foti and Kim, so as to improve such Inter System Routing functionality and improve QoS support between an UE and an external Packet Data Network PDN, see Landais, paragraphs 21-22.

As per claim 14, claim 14 is rejected the same way as claim 4.  
As per claim 19, claim 19 is rejected the same way as claim 9.  

Allowable Subject Matter
Claims 8 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zetterlund (US Pub. No.:2012/0136633) – see Fig.2, para. 0177, “FIG. 2 is a schematic drawing showing selected components of the UE 10 of FIG. 1. The UE 10 is associated with a user (A-Party) having a user account with a mobile network, for example through a SIM card (not shown). The UE 10 has an LTE transceiver 12 operable to connect to any mobile network or PLMN, and also a WLAN transceiver 14 operable to connect wirelessly to a LAN. Wired connection interfaces (not shown) may also be provided, e.g. for copper wire or optical fibre. The UE 10 has 
Edge 
Hicks (US Pub. No.:2007/0026862) – see para. 0012, “First device 105 may comprise a DMH. As stated above, DMH is the combination of a WiFi SIP cordless phone and a cellular phone. It is capable of operating, for example, in an 802.11 environment, such as 802.11 b/g, over unlicensed spectrum inside a home or business and in a cellular environment, such as GSM or CDMA, over licensed spectrum. Supported by 3GPP IP Multimedia Subsystem (IMS) infrastructure, a DMH, for example, can roam between the second environment 115 (e.g., WiFi/VoIP) and the first environment 110 (e.g., GSM cellular). Furthermore, DMH can support "in-call handover" of an active telephone call when roaming, for example, from a WiFi/VoIP environment to a GSM cellular environment or from a GSM cellular environment to a WiFi/VoIP environment. An in-call handover can occur, for example, if there is overlap between the WiFi coverage and the GSM cellular coverage. Consequently, consistent with an embodiment of the invention, a process is provided for effectively and reliably triggering roaming, for example, from the GSM cellular environment to a WiFi/VoIP environment and for triggering in-call handovers between WiFi/VoIP and GSM environments. While the aforementioned is described in terms of roaming between a WiFi/VoIP environment to a GSM cellular environment, these environments are examples and embodiments of the invention may roam between any two or more environments”.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAKERAM JANGBAHADUR/
Primary Examiner, Art Unit 2469